Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 08/31/2021.  Claims 2-21 have been presented for examination.  Claims 2-21 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shintani (Pat. No.: 6,137,480) in view of Park (Pub. No.: 2008/0169909 A1).
1) In regard to claim 14, Shintani discloses the claimed system (fig. 1) comprising:
a sensor device (fig. 1: 1) including a reader device (fig. 3: 14) and a memory including instructions that (col. 2, lines 66-67 to col. 3, line 1), when executed by the sensor device, causes the system to:

responsive to verification of the login information from the PDK, logging a user into an application (col. 3, lines 11-17); and
responsive to determining that the PDK is no longer within the proximity zone of the sensor device, automatically log the user out of the application (col. 4, lines 48-57).
Shintani does not explicitly disclose initiating wireless transmission of a request for login information from the PDK when the PDK is detected (col. 2, lines 56-65);
However, Park discloses it has been known for a wireless access device to initiate wireless transmission with a wireless tag when the wireless tag is detected (fig. 1 and ¶0053).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Shintani to initiate wireless transmission once the tag is detected, as taught by Park.
One skilled in the art would be motivated to modify Shintani as described above in order to increase the security of the wireless tag.
 
2) In regard to claim 15 (dependent on claim 14), Shintani and Park further disclose the system of claim 14, wherein the instructions, when executed by the sensor device, further cause the system to receive the login information from a secure memory element of the PDK (Park ¶0054).



4) In regard to claim 17 (dependent on claim 14), Shintani and Park further disclose the system of claim 14, wherein the login information comprises a username and a password (Shintani col. 2, lines 39-45).

5) In regard to claim 18 (dependent on claim 14), Shintani and Park further disclose the system of claim 14, wherein to initiate the wireless transmission, the instructions, when executed by the sensor device, further cause the system to initiate the wireless transmission of an access key to the PDK (Park ¶0054).

6) In regard to claim 19 (dependent on claim 14), Shintani and Park further disclose the system of claim 14, wherein the instructions, when executed by the sensor device, further cause the system to wirelessly receive the login information from the PDK and automatically initiate the verification of the login information responsive to receiving the login information (Shintani col. 3, lines 11-17).

7) In regard to claim 20, claim 20 is rejected and analyzed with respect to claim 14 and the references applied. 
 
8) In regard to claim 21 (dependent on claim 20), claim 21 is rejected and analyzed with respect to claim 15 and the references applied. 


9) In regard to claim 2, claim 2 is rejected and analyzed with respect to claim 14 and the references applied. 

10) In regard to claim 3 (dependent on claim 2), claim 3 is rejected and analyzed with respect to claim 15 and the references applied. 

11) In regard to claim 4 (dependent on claim 2), claim 4 is rejected and analyzed with respect to claim 16 and the references applied. 

12) In regard to claim 5 (dependent on claim 2), claim 5 is rejected and analyzed with respect to claim 17 and the references applied. 

13) In regard to claim 6 (dependent on claim 2), claim 6 is rejected and analyzed with respect to claim 18 and the references applied. 

14) In regard to claim 7 (dependent on claim 2), claim 7 is rejected and analyzed with respect to claim 19 and the references applied. 

15) In regard to claim 8, claim 8 is rejected and analyzed with respect to claim 14 and the references applied. 



17) In regard to claim 10 (dependent on claim 8), claim 10 is rejected and analyzed with respect to claim 16 and the references applied. 

18) In regard to claim 11 (dependent on claim 8), claim 11 is rejected and analyzed with respect to claim 17 and the references applied. 

19) In regard to claim 12 (dependent on claim 8), claim 12 is rejected and analyzed with respect to claim 18 and the references applied. 

20) In regard to claim 13 (dependent on claim 8), claim 13 is rejected and analyzed with respect to claim 19 and the references applied. 

Response to Arguments
Applicant's arguments filed on 08/31/2021 have been fully considered but they are not persuasive. 
As to claims 2-21, on pages 7-8 of applicant’s response, applicant argues:
	
“At most, the cited portion of column 3, lines 11-17 in Shintani describes that “[i]f personal identification information transmitted from the non-contact card 2 is authenticated by the body of the computer and the body of the computer judges that the owner of the non-contact card is a real user, login for access to the body of the computer and for access to a network connected to the body of the computer is automatically executed.” Furthermore, the cited portion of column 2, lines 48-57 in Shintani describes that “if a user suspends work and leaves his/her seat, that is, goes out of the detection area W, it is judged that work is suspended and security can be kept by darkening the screen of the display 4, and automatically saving a file at work .. . in this state if another user tries to access that person is prevented from interfering during work and security can be kept.” While Shintani grants login for access to the body of the computer and a network connected to the body of the computer, there is nothing in Shintani to suggest anything about “responsive to verification of the login information from the PDK, logging a user into an application” as recited by previously presented claim 2. While Shintani darkens the screen of the display, automatically saves a file, and prevents another user from interfering, there is nothing in Shintani to suggest anything about “responsive to determining that the PDK is no longer within the proximity zone of the sensor, automatically logging the user out of the application” as recited by previously presented claim 2.
Furthermore, Park does not remedy the deficiencies of Shintani. The cited portions of park (e.g., paragraph [0053]) merely relate a plurality of readers transmitting a tag data transmission request signal to a tag. As such, Park fails to disclose or suggest anything about “responsive to verification of the login information from the PDK, logging a user into an application” and “responsive to determining that the PDK is no longer within the proximity zone of the sensor, automatically logging the user out of the application” as recited by previously presented claim 2.”

The examiner respectfully disagrees with applicant’s argument, because by allowing access to the computer the user has access to one of many applications on said computer. Hence, Shintani discloses the user is able to modify a file and the file is locked when the user moves away from the computer. In addition, col. 3, lines xxx to col. 4, lines 1-3 discloses as a user returns the operation is enabled, hence, suggesting when they leave the operation is disabled. Furthermore, if applicant would like a specific interpretation of the PDK communicating with a specific application and logging into and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684